Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 7/21/21 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/21/21.

Claim Status:
Claims 16-20 are withdrawn.
Claims 1-15 are presented for examination on the merits.

Claim Objections
Claims 3 and 8 are objected to because of the following informalities:  claims 3 and do not end in a period.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  claim 4 has six periods. Claim ends in a single period. See MPEP 608.01(m): “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.” Appropriate correction is required.

Claim Analysis - 35 USC § 101
In performing an analysis of patentability under Section 101, the Examiner
follows the framework set forth by the Supreme Court in Mayo Collaborative
Servs. v. Prometheus Labs., Inc., 566 U.S. 66 (2012). The Examiner is also mindful
of, and guided by, the United States Patent and Trademark Office’s 2019
Revised Patent Subject Matter Eligibility Guidance, 84(4) Fed. Reg. 50–57
(January 7, 2019) (the “2019 Guidance”). Applicant’s claim 1 is directed to:
    PNG
    media_image1.png
    495
    917
    media_image1.png
    Greyscale

Following the first step of the Mayo analysis, the Examiner finds that the claims are directed to a composition of matter and therefore fall into one of the broad statutory categories of patent eligible subject matter under 35 USC 101. In the next step of the Mayo analysis, the Examiner determines whether the claims at issue are directed to a nonstatutory, patent-ineligible concept, i.e., a law of nature, a phenomenon of nature, or an abstract idea. Mayo, 566 U.S. at 70–71. If the claims are so directed, the Examiner next considers the elements of each claim both individually and “as an ordered Id. at 78–79. Specifically, the Supreme Court considered this second step as determining whether the claims recite an element or combination of elements that is “sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.” Mayo, 566 U.S. at 72–73. More specifically, in this second step of the Mayo analysis, the Examiner looks to whether the claim recites one of the judicially-created exceptions to Section 101, i.e., an abstract idea, a law of nature, or a natural phenomenon. See 2019 Guidance 54 (step 2A, prong 1). Claim 1 is pasted supra and, put more succinctly, the claims are directed to a composition comprising a mixture of glucosamine, chondroitin, strontium, vitamin A, vitamin D and vitamin K, which are naturally occurring compounds, in a range of amounts for chondroprotective and chondro-regenerative purpose. The courts have held that: “A claim to a manufacture or composition of matter made from a natural product is not directed to the natural product where it has different characteristics and ‘the potential for significant utility.’” Natural Alternatives Int’l, Inc. v. Creative Compounds, LLC, 918 F.3d 1338, 1348 (Fed. Cir. 2019) (citing Diamond v. Chakrabarty, 447 U.S. 303, 310 (1980). Similarly in the instant claims the composition constituents are present in particular dosage amounts for chondroprotective and chondro-regenerative purpose. The Examiner concludes that Applicant’s claims are not directed to natural products glucosamine and chondroitin and strontium and vitamin A and vitamin D and vitamin K because the composition has different characteristics of claimed range amounts and potential for significant utility. Accordingly the analysis ends at this point because the claims are not directed to a natural product or phenomenon. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites “per pound weight”. It is unclear if this is the weight of the formulation or per pound body weight as in claim 1. Since the claim is amenable to more than one plausible interpretation it is indefinite. “When a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention, or the claim remains indefinite under § 112.  Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008). Dependent claims are rejected as indefinite because they are dependent upon an indefinite base claim. 
Claim 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites “Vitamin A is palmitate”. Vitamin A is not palmitate simply by virtue that they have different names. Correction is required. 
In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931)”. Accordingly, “further consists of” is impermissible. 
Claims 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 8 and 15 state “is administered” which renders the claim indefinite because that is a method step of using the formulation. See, for example MPEP 2173.05(p)(II): “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).” Claims 8 and 15 also recite “concurrently or subsequently” which raises the question as to “concurrently or subsequently” to what? Accordingly the metes and bounds are unknown which render the claim indefinite.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 is dependent upon claim 3 which is “consists of” and closed to other components and names glucosamine, chondroitin, strontium carbonate, vitamin A palmitate, vitamin D3 and vitamin K2 mk7. Claim 4 expands that closed list to include other species of vitamin A, other species of vitamin D, and other species of vitamin K.  Therefore claim 4 does not further limit claim 3. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Claim 4 will not be further treated on the merits. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5 and 8-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nelson, DJ. (US 20180092869) and Kosbab, JV. (US 20010031744) and Vitamin A and your bones ([online] retrieved on 7/27/21 from: https://www.health.harvard.edu/newsletter_article/vitamin-a-and-your-bones; March 09,2014; 10 pages) and Tabbiner (US 20070292529) and Rheaume-Bleue, K. (Natural Medicine Journal 2015;7(10):4 pages).
Applicant claims:

    PNG
    media_image1.png
    495
    917
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    638
    1352
    media_image2.png
    Greyscale

Claim interpretation: the limitation of “per pound body weight” is broad because it embraces a wide range of body weights spanning from cats, dogs, humans, horses and elephants, for example, but is not indefinite.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claims 1, 8, 9 and 15, Nelson teaches a formulations for oral administration [0091] comprising about 20 to about 300 mg strontium (claim 14) or about 2-75 mg per kg body weight [0031] (which is about 0.9-34.1 mg per pound body weight) and the combination of:
300 mcg to 50 mg Vitamin K [0121], which includes all forms of vitamin K;
Glucosamine; and
Chondroitin sulfate (claim 11).
Nelson also teaches adding 400-1000 IU vitamin D [0021, 0032]. 
Nelson et al. teach methods of treating a disease, disorder, or condition associated with bone or cartilage dysfunction in a mammal (claim 15) such as dysregulations of bone metabolism, osteoporosis, osteopenia, osteoarthritis, osteopetrosis…(claim 16). Therefore, the compositions of Nelson are inherently chondroprotective and chondro-regenerative since the same components that are instantly claimed are also taught by Nelson. It is noted that the amount of strontium per pound body weight overlaps with the instantly claimed 2-7 mg of strontium. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to instant claims 5, 10 and 12, the components named by Nelson are inherently either pure, given that they are named individually for a pharmaceutical product and of “pharmaceutical quality” (claim 6) of specified quality and purity [0011, 0129] and thus isolated as that pure component or synthetic depending on the manufacture of the component. It is Applicant’s burden to prove otherwise. Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V).
With regard to instant claim 13, Nelson teaches pharmaceutically acceptable vehicles which reads on carriers [0091]. 
With regard to instant claim 14, Nelson teaches additional excipients, for example disintegrating agents [0091] and sweetening, flavoring and coloring agents [0093]. 
With regard to instant claims 1, 3, 9 and 11, Kosbab teaches dosage ranges in Table 3 page 21 for:
Vitamin A (acetate or palmitate [0045])		1000 IU-25000 IU
Chondroitin sulfate					10-10000 mg
Glucosamine sulfate 				10-10000 mg
Vitamin D3 						1-10000 IU
Vitamin K1						15 µg-75 µg
Strontium 						1 µg-800 mg
With regard to instant claims 1, 3, 9 and 11, Vitamin A and your bones teaches that a deficiency of vitamin A is linked to an increased likelihood of fracture (bottom of page 4) and a daily consumption of 2000-3000 IU per day (600-900 mcg) was associated with the highest bone mineral densities (page 6 of 10; Average gets the A).
With regard to instant claims 3 and 11, Tabbiner teaches that strontium lactate and strontium carbonate are functional equivalents in therapeutic strontium compositions for treating osteoporitic conditions (Abstract; claims 1, 3, 7 and 10).  

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Nelson is that Nelson do not expressly teach a composition consisting of the instantly claimed amounts of each component per pound body weight. This deficiency in Nelson is cured by the teachings of Kosbab.
2. The difference between the instant application and Nelson is that Nelson do not expressly teach a composition with vitamin A palmitate or vitamin K2 MK7 in the amounts instantly claimed. This deficiency in Nelson is cured by the teachings of Vitamin A and your bones and Kosbab and Rheaume-Bleue. 
3.  The difference between the instant application and Nelson is that Nelson do not expressly teach strontium carbonate in the composition. This deficiency in Nelson is cured by the teachings of Tabbiner.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a pharmaceutical bone disease/nutritional research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, nutrition, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the composition of Nelson consisting of the instantly claimed amounts of each component per pound body weight, as suggested by Kosbab, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. First of all, Nelson teaches and suggests compositions of strontium, vitamin K, glucosamine, chondroitin sulfate and vitamin D as discussed above which would read on a composition consisting of those ingredients. Second of all, while Nelson is silent on the amount of vitamin K, glucosamine, chondroitin sulfate and vitamin D, the artisan would look to Kosbab to optimize the amounts to achieve the desired effect. As shown below, for a 150 lbs subject, the ranges taught by Kosbab overlap with the instantly claimed ranges:
Component
Kosbab
Instantly claimed per pound body weight
Instantly claimed ranges for 150 lbs subject
glucosamine
10-1000 mg
3-125 mg
450-18750 mg
chondroitin
10-10000 mg
3-100
450-15000 mg
strontium
1µg -800 mg
2-7
300-1050 mg
Vitamin A
1000-25000 IU
50-2000
7500-300000 IU
Vitamin D
1-10000 IU
20-2000
3000-300000 IU
Vitamin K
15µg-75µg
0.2-40 µg
40-6000 µg


MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Accordingly, the ordinary artisan would have a reasonable expectation of success in optimizing the amounts of the components as taught by Kosbab which render obvious the instantly claimed amounts. Furthermore, the ordinary artisan would further optimize the amounts of Kosbab up or down for other subjects depending on their weight, severity of the bone condition, and response to therapy. Therefore the Examiner does not find anything inventive about having 9 mg glucosamine, 7.2 mg chondroitin, 3.6 mg strontium carbonate or 48 IU vitamin D3, which appear to be completely arbitrary values, and would all fall within the ranges taught by Kosbab for a 150 lbs subject, in the absence of evidence to the contrary. In addition, it is the Examiner’s position that salt selection of the glucosamine or chondroitin is within the purview of the ordinary artisan in this art in the absence of any criticality. 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add vitamin A palmitate and vitamin K2 MK7 in the amounts instantly claimed to the composition of Nelson, as suggested by Vitamin A and your bones, Rheaume-Bleue and Kosbab, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the 
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use strontium carbonate in the composition of Nelson, as suggested by Tabbiner, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. While Nelson is directed to compositions with an effective amount of pharmaceutical quality strontium lactate (claim 6), Tabbiner teaches that therapeutically effective sources of strontium are strontium lactate and strontium carbonate (claims 10) thus making these strontium salts interchangeable for the desired function. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Moreover, “Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious." In re Fout, 675 F.2d 297, 301 (CCPA 1982). Accordingly, the ordinary artisan would have a reasonable expectation of success in using strontium carbonate in the composition of Nelson. 
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Conclusion

No claims are allowed.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613